Citation Nr: 1446049	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-30 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to September 1958.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the November 2011 substantive appeal (VA Form 9), the Veteran requested a video conference hearing before a Veterans Law Judge.  In July 2014, he was scheduled for a Board hearing; however, it appears that the letter notifying him of the scheduled hearing was not properly addressed.  See, e.g., January 2009 VA Form 21-526 and February 2010 notice of disagreement.  Notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  As the Veteran has not withdrawn his request for a video conference hearing before a Veterans Law Judge, remand for re-scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.

Moreover, it appears that the June 2013 letter notifying him of the inability to obtain his social security records from the Social Security Administration (SSA) and June 2013 Supplemental Statement of the Case (SSOC) were also not properly addressed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update VA systems to reflect the Veteran's current address of record as expressed in February 2010 notice of disagreement and November 2011 VA Form 9, or more currently if that information becomes available.

2.  Send the Veteran notice of the inability to obtain his records from SSA and the June 2013 SSOC.

3.  After completion of steps 1 and 2, schedule the Veteran for a video conference hearing before a Veterans Law Judge, in the order that the request was received.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



